Case: 20-60005     Document: 00515846139         Page: 1     Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 3, 2021
                                  No. 20-60005                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Nohemy Blanco-Reyes,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 289 137


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Nohemy Blanco-Reyes, a native and citizen of El Salvador, petitions
   for review of the order of the Board of Immigration Appeals (BIA) denying
   her motion to reopen her removal proceedings, filed more than three years
   after removal was ordered. She contends that the BIA erred in denying her


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60005      Document: 00515846139           Page: 2     Date Filed: 05/03/2021




                                     No. 20-60005


   motion to reopen as untimely because she failed to demonstrate a material
   change in country conditions.
          “A motion to reopen is a form of procedural relief that asks the [BIA]
   to change its decision in light of newly discovered evidence or a change in
   circumstances since the hearing.” Lugo-Resendez v. Lynch, 831 F.3d 337, 339
   (5th Cir. 2016) (internal quotation marks, alteration, and citation omitted).
   Such motions are disfavored, and denials are reviewed only for abuse of
   discretion. INS v. Doherty, 502 U.S. 314, 323 (1992). This court must affirm
   the BIA’s decision unless it is “capricious, racially invidious, utterly without
   foundation in the evidence, or otherwise so irrational that it is arbitrary rather
   than the result of any perceptible rational approach.” Cruz v. Barr, 929 F.3d
   304, 308 (5th Cir. 2019) (internal quotation marks and citation omitted).
          Ordinarily, an alien must file a motion to reopen within 90 days of the
   date on which the final administrative decision is entered. See 8 U.S.C.
   § 1229a(c)(7)(C)(i). An exception is that there are no time limits on filing
   a motion to reopen if the reason for the motion is to apply for asylum,
   withholding of removal, or relief under the Convention Against Torture and
   the motion “is based on changed country conditions arising in the country of
   nationality . . . if such evidence is material and was not available and would
   not have been discovered or presented at the previous proceeding.”
   § 1229a(c)(7)(C)(ii).
          To the extent that Blanco-Reyes asserts that she demonstrated
   a material change in country conditions by presenting evidence of escalating
   violence, particularly against women, she fails to point to any record evidence
   supporting the argument that conditions have materially changed since her
   original removal proceedings in 2014. See Nunez v. Sessions, 882 F.3d 499,
   508 (5th Cir. 2018); Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir.
   2016). We have upheld the denial of motions to reopen where the evidence




                                           2
Case: 20-60005     Document: 00515846139          Page: 3   Date Filed: 05/03/2021




                                   No. 20-60005


   of changed conditions shows only a continuance of ongoing violence or an
   incremental increase rather than a substantial deterioration in the alien’s
   home country. See Deep v. Barr, 967 F.3d 498, 501-02 (5th Cir. 2020); Singh
   v. Lynch, 840 F.3d 220, 222 (5th Cir. 2016); Nunez v. Sessions, 882 F.3d 499,
   508 (5th Cir. 2018).
          Because Blanco-Reyes presented evidence of only continuing gang
   violence and violence against women, she cannot demonstrate that the BIA
   abused its discretion in denying her motion to reopen. See Cruz, 929 F.3d at
   308. Accordingly, the petition for review is DENIED.




                                         3